N OTE : This disposition is nonprecedential.



  United States Court of Appeals
      for the Federal Circuit
                ______________________

                JESUS RODRIGUEZ,
                 Claimant-Appellant

                           v.

     ROBERT A. MCDONALD, SECRETARY OF
            VETERANS AFFAIRS,
               Respondent-Appellee
             ______________________

                      2015-7037
                ______________________

    Appeal from the United States Court of Appeals for
Veterans Claims in No. 13-2214, Judge Coral Wong
Pietsch.
                ______________________

                Decided: May 18, 2015
                ______________________

   JESUS RODRIGUEZ, Fort Worth, TX, pro se.

    AGATHA KOPROWSKI, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent-appellee. Also represent-
ed by JOYCE R. BRANDA, ROBERT E. KIRSCHMAN, JR., SCOTT
D. AUSTIN; Y. KEN LEE, CHRISTINA LYNN GREGG, Office of
2                                    RODRIGUEZ   v. MCDONALD



General Counsel, United States Department of Veterans
Affairs, Washington, DC.
                 ______________________

      Before NEWMAN, O’MALLEY, and WALLACH, Circuit
                       Judges.
PER CURIAM.
     Jesus Rodriguez appeals the decision of the United
States Court of Appeals for Veterans Claims (“Veterans
Court”) affirming the decision of the Board of Veterans’
Appeals (“Board”) denying Mr. Rodriguez entitlement to
benefits under 38 U.S.C. § 1151 (2012) for a cerebrovascu-
lar accident and its residuals. Because the issues raised
by Mr. Rodriguez on appeal require the application of law
to fact, we dismiss for lack of jurisdiction.
                       BACKGROUND
    From September 1974 to September 1976, Mr. Rodri-
guez served on active duty in the United States Army.
During service he injured his back and was later granted
service connection, rated at fifty percent, for residuals of a
fracture of the lumbar spine, effective October 1991.
    On May 1, 2000, Mr. Rodriguez was treated at the
Fort Worth, Texas, Veterans Administration (“VA”)
Medical Center for “a heavy feeling in his left hand,
dragging of his left leg, and changes in his voice.” Resp’t’s
App. 3. The VA physician ordered a computed tomogra-
phy (“CT”) scan and opined that Mr. Rodriguez may have
had a cerebrovascular accident (“CVA”). Mr. Rodriguez
was sent home but returned the next day complaining of
“progressive weakness for the last 3 to 4 days.” Id. (inter-
nal quotation marks and citation omitted). The treating
physician noted there was “significant left-side facial
weakness” but found the CT scan “unremarkable,” id.,
and ordered a magnetic resonance imaging scan (“MRI”)
for the next day. The MRI indicated Mr. Rodriguez had
RODRIGUEZ   v. MCDONALD                                    3



experienced a CVA, and recommended he go to the emer-
gency room in Dallas.
    Mr. Rodriguez declined to go to the emergency room
in Dallas and instead went to the Huguley Memorial
Medical Center in Fort Worth, where he complained he
had lost strength in his legs and explaining he had sought
treatment in the VA medical center. Mr. Rodriguez was
assessed with “a right temporoparietal infarction.” Id. at
4.
    Mr. Rodriguez filed a claim for benefits under 38
U.S.C. § 1151(a), 1 alleging the VA caused his CVA and its
residuals by not providing him with prompt diagnosis and
care when he went to the VA in May 2000.




    1   Section 1151 of Title 38 provides for “[b]enefits for
persons disabled by treatment or vocational rehabilita-
tion.” In relevant part, under the statute, a disability is a
“qualifying additional disability” when
    (1) the disability or death was caused by hospital
    care, medical or surgical treatment, or examina-
    tion furnished the veteran under any law admin-
    istered by the Secretary, either by a Department
    employee or in a Department facility as defined in
    section 1701(3)(A) of this title, and the proximate
    cause of the disability or death was
    (A) carelessness, negligence, lack of proper skill,
    error in judgment, or similar instance of fault on
    the part of the Department in furnishing the hos-
    pital care, medical or surgical treatment, or exam-
    ination; or
    (B) an event not reasonably foreseeable.
38 U.S.C. § 1151.
4                                   RODRIGUEZ   v. MCDONALD



    In October 2001, the VA Regional Office (“VARO”) de-
nied Mr. Rodriguez’s claim, finding “his condition was not
the result of a failure by VA to timely provide medical
care.” Id. Mr. Rodriguez submitted a Notice of Disa-
greement and a letter from his private physician stating
that he had treated Mr. Rodriguez in early May 2000
after having several episodes of dysarthia and progressive
weakness in his left side. Id. The private physician also
opined that, had he seen Mr. Rodriguez earlier, he would
have admitted him to the hospital and considered treat-
ment with intravenous anticoagulates, which would have
made possible a complete recovery without any residual
deficit.
    In August 2002, the VA examined Mr. Rodriguez, and
issued a Statement of the Case maintaining its denial of
his 38 U.S.C. § 1151 benefits claim. In September 2002,
Mr. Rodriguez’s disability rating was increased to seventy
percent for his back condition, effective June 2000. In
October 2002, Mr. Rodriguez was again denied residuals
of a CVA. Mr. Rodriguez appealed that decision to the
Board, which remanded his claim for additional develop-
ment. After additional evidence was obtained, the VARO
again denied his claim for § 1151 benefits. Mr. Rodriguez
appealed that decision and, in May 2005, the Board again
denied his claim. In January 2007, after Mr. Rodriguez
had again appealed, the parties agreed the previous VA
examination had not adequately addressed all of Mr.
Rodriguez’s VA treatment records from May 2000. Ac-
cordingly, the Veterans Court granted the parties’ request
for a joint remand of the Board’s May 2005 decision. Mr.
Rodriguez then underwent a VA brain and spinal cord
examination in November 2008, and the examiner deter-
mined “it was less likely than not that any additional
disability associated with [Mr. Rodriguez’s] CVA was
caused by carelessness, negligence, lack of skill or error in
judgment on the part of the VA.” Id. at 5.
RODRIGUEZ   v. MCDONALD                                    5



    The VARO again denied entitlement in December
2009 and January 2011 to a disability rating over seventy
percent for his back condition and denied entitlement to
§ 1151 benefits for residuals of a CVA.
    In January 2012, the Board denied Mr. Rodriguez’s
claim for an increased rating for his back disability but
remanded his § 1151 claim. The Board instructed the VA
to determine whether Mr. Rodriguez’s CVA residuals (and
not the accident itself) were caused by the treatment he
received from the VA in early May 2000. The Board also
instructed the VA to determine whether, if the residuals
were caused by the VA treatment, the proximate cause of
the residuals was carelessness, negligence, lack of proper
skill, error in judgment, or similar instance of fault on the
part of the VA.
     In accordance with this directive, Mr. Rodriguez un-
derwent a central nervous system and neuromuscular
diseases examination by a new VA physician. That
examiner determined his CVA residuals were not a result
of the May 2000 VA treatment and noted that the testing
conducted on May 1 and 2, 2000, did not indicate Mr.
Rodriguez had suffered from a CVA. The examiner also
noted that, after Mr. Rodriguez’s MRI at the VA on May
3, 2000, indicated a CVA, he was directed to go to the
emergency room in Dallas recommended by the treating
VA physician, but chose to go to another hospital. Be-
cause of these findings, in July 2012, the VA again denied
Mr. Rodriguez’s § 1151 benefits claim since the evidence
failed to demonstrate his CVA residuals were the fault of
the VA. In February 2013, after a remand order relating
to his back disability claim, the VARO again denied his
claim.
     Mr. Rodriguez appealed to the Veterans Court, which
affirmed the Board’s denial of § 1151 benefits for his CVA
residuals.
6                                    RODRIGUEZ   v. MCDONALD



    Mr. Rodriguez timely appeals and this court has ju-
risdiction pursuant to 28 U.S.C. § 1295(a)(9) (2012).
                        DISCUSSION
                   I. Standard of Review
    This court’s jurisdiction to review decisions of the
Veterans Court is limited by statute. Pursuant to 38
U.S.C. § 7292(a), this court has jurisdiction to review “the
validity of a decision of the [Veterans] Court on a rule of
law or of any statute or regulation . . . or any interpreta-
tion thereof (other than a determination as to a factual
matter) that was relied on by the [Veterans] Court in
making the decision.” Except to the extent that a consti-
tutional issue is presented, this court may not review “a
challenge to a factual determination,” or “a challenge to a
law or regulation as applied to the facts of a particular
case.” Id. § 7292(d)(2)(A)–(B). The Veterans Court’s legal
determinations are reviewed de novo.           Cushman v.
Shinseki, 576 F.3d 1290, 1296 (Fed. Cir. 2009).
    II. This Court Does Not Possess Jurisdiction Over Mr.
                    Rodriguez’s Appeal
     The Veterans Court explicitly held that the Board’s
“determination regarding entitlement to compensation
under Section 1151 is a factual finding that [the Veterans
Court] reviews under the ‘clearly erroneous’ standard of
review.” Resp’t’s App. 10. According to the Board, “the
examiner was not required to discuss specific evidence or
provide reasons or bases for her opinion,” contrary to Mr.
Rodriguez’s arguments below. Id. at 11. On appeal to
this court, Mr. Rodriguez argues the Veterans Court
“fail[ed] to direct the [Board 2] to give back” to Mr. Rodri-



    2   In his Informal Brief, Mr. Rodriguez argues the
Veterans Court “fail[e]d to direct the U.S. Court of Ap-
peals for Veterans Claims to give [him] his [§] 1151”
RODRIGUEZ   v. MCDONALD                                     7



guez the § 1151 benefits and asks this court to reverse the
Veterans Court. Pet’r’s Br. 1. However, Mr. Rodriguez
provides no support for his request, and appears to disa-
gree with the Board’s factual findings, which this court
cannot review.
    We have consistently applied 38 U.S.C. § 7292 to
strictly bar fact-based appeals from decisions of the
Veterans Court. See, e.g., Ferguson v. Principi, 273 F.3d
1072, 1076 (Fed. Cir. 2001) (“Because it is clear that the
Court of Appeals for Veterans Claims merely applied the
statute to the facts, its decision falls outside our jurisdic-
tion under the express terms of 38 U.S.C. § 7292(d)(2).”);
Madden v. Gober, 125 F.3d 1477, 1480 (Fed. Cir. 1997)
(This court’s jurisdiction is “restricted to entertaining
appeals that seek review of the validity of any statute or
regulation, or any interpretations thereof, or that raise
constitutional controversies.”).
    To the extent Mr. Rodriguez’s appeal can be construed
as arguing the Board misapplied § 1151 to the circum-
stances of his case, he contests the application of law to
facts. Under § 1151, a veteran with a qualifying disability
is required to show fault on the part of the VA by estab-
lishing two elements: (1) the qualifying disability was
caused by treatment or care by VA or in a VA facility; and
(2) the proximate cause of the disability was “careless-
ness, negligence, lack of proper skill, error in judgment, or
similar instance of fault on the part of the [VA], or ‘an
event not reasonably foreseeable.’” Viegas v. Shinseki, 705
F.3d 1374, 1377 (Fed. Cir. 2013); see also 38 U.S.C. § 1151
(a)(1)(A)–(B).




benefits. Pet’r’s Br. 1 ¶4 (emphasis added). We assume he
intended to state the Veterans Court failed to reverse the
Board, and erred in not directing the Board to give him
§ 1151 benefits.
8                                   RODRIGUEZ   v. MCDONALD



    Here, the Veterans Court determined the Board cor-
rectly found Mr. Rodriguez did not show that the “VA
physicians failed to exercise the degree of skill and care of
a reasonable medical professional” when they treated Mr.
Rodriguez because the physician’s letter Mr. Rodriguez
provided contained no opinion as to the reasonableness of
the care provided to him by the VA. Resp’t’s App. 12. Mr.
Rodriguez offers no argument relating to this on appeal,
and we discern no error with the Veterans Court’s hold-
ing. Because this court lacks jurisdiction to review “a
challenge to a factual determination” or “a challenge to a
law or regulation as applied to the facts of a particular
case,” 38 U.S.C. § 7292(d)(2), Mr. Rodriguez’s appeal is
dismissed for lack of jurisdiction.
                       CONCLUSION
   For the reasons set forth above, the decision of the
Veterans Court is
                       DISMISSED
                           COSTS
    No Costs.